             Case 1:20-cv-02521 Document 1 Filed 03/24/20 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOEL ROSENFELD,                                     :
                                                     :
                      Plaintiff,                     :   Case No._______________
                                                     :
                                                     :
            v.                                       :   COMPLAINT FOR VIOLATIONS OF
                                                     :
 STEIN MART, INC., JAY STEIN, D. HUNT                :   THE FEDERAL SECURITIES LAWS
 HAWKINS, MARYANNE MORIN, IRWIN                      :
                                                     :   JURY TRIAL DEMANDED
 COHEN, THOMAS L. COLE, TIMOTHY
 COST, LISA GALANTI, RICHARD L.                      :
                                                     :
 SISISKY, and BURTON M. TANSKY,                      :
                                                     :
                      Defendants.                    :
                                                     :
                                                     :
                                                     :

       Plaintiff Joel Rosenfeld (“Plaintiff”), by and through his undersigned counsel, for his

complaint against defendants, alleges upon personal knowledge with respect to himself, and upon

information and belief based upon, inter alia, the investigation of counsel as to all other allegations

herein, as follows:

                         NATURE AND SUMMARY OF THE ACTION

       1.        This is an action brought by Plaintiff against Stein Mart, Inc. (“Stein Mart” or the

“Company”) and the members of its Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange

Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed

transaction, pursuant to which Stein Mart will be acquired by Kingswood Capital Management,

L.P. (“Kingswood”), through Kingswood’s affiliates Stratosphere Holdco, LLC (“Parent”), and

Stratosphere Merger Sub, Inc., a wholly-owned subsidiary of Parent (“Merger Sub”) (the

“Proposed Transaction”).
            Case 1:20-cv-02521 Document 1 Filed 03/24/20 Page 2 of 16



       2.     On January 31, 2020, Stein Mart issued a press release announcing that it had

entered into an Agreement and Plan of Merger dated January 30, 2020 (the “Merger Agreement”)

to sell Stein Mart to Kingswood. Under the terms of the Merger Agreement, each holder of Stein

Mart Class A common stock will have the right to receive $0.90 in cash for each share of Stein

Mart common stock they own (the “Merger Consideration”). The Proposed Transaction is valued

at approximately $28.6 million.

       3.     On March 2, 2020, Stein Mart filed a Schedule 14A Preliminary Proxy Statement

(the “Proxy Statement”) with the SEC. The Proxy Statement, which recommends that Stein Mart

stockholders vote in favor of the Proposed Transaction, omits or misrepresents material

information concerning, among other things: (i) the Company’s financial projections and the data

and inputs underlying the financial valuation analyses that support the fairness opinion provided

by the special committee of the Board’s (“Special Committee”) financial advisor, PJ Solomon

Securities, LLC (“PJS”); (ii) the background of the Proposed Transaction; and (iii) PJS’s and

Moelis & Company’s (“Moelis”) potential conflicts of interest.         Defendants authorized the

issuance of the false and misleading Proxy Statement in violation of Sections 14(a) and 20(a) of

the Exchange Act.

       4.     In short, unless remedied, Stein Mart’s public stockholders will be irreparably

harmed because the Proxy Statement’s material misrepresentations and omissions prevent them

from making a sufficiently informed voting or appraisal decision on the Proposed Transaction.

Plaintiff seeks to enjoin the stockholder vote on the Proposed Transaction unless and until such

Exchange Act violations are cured.

                               JURISDICTION AND VENUE

       5.     This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to



                                              -2-
              Case 1:20-cv-02521 Document 1 Filed 03/24/20 Page 3 of 16



Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question

jurisdiction).

        6.       This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

        7.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because defendants

are found or are inhabitants or transact business in this District. Stein Mart’s common stock trades

on the NASDAQ Global Select Market, which is headquartered in this District, rendering venue

in this District appropriate.

                                          THE PARTIES

        8.       Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Stein Mart.

        9.       Defendant Stein Mart is a Florida corporation with its principal executive offices

located at 1200 Riverplace Boulevard, Jacksonville, Florida 32207. The Company is a national

specialty off-price retailer offering designer and name-brand fashion apparel for men, women, and

children, home décor, accessories and shoes at everyday discount prices. Stein Mart’s common

stock trades on the NASDAQ Capital Market under the ticker symbol “SMRT.”

        10.      Defendant Jay Stein (“Stein”) has been Chairman of the Board since 1989 and a

director of the Company since 1968. Defendant Stein also previously served as Chief Executive

Officer (“CEO”) of the Company from June 2013 to March 2016, interim CEO from September

2011 to June 2013, and CEO from 1990 to September 2001.




                                                 -3-
                Case 1:20-cv-02521 Document 1 Filed 03/24/20 Page 4 of 16



          11.    Defendant D. Hunt Hawkins (“Hawkins”) has been CEO of the Company since

January 2017 and a director of the Company since 2016. Defendant Hawkins has served in various

executive roles at the Company since 1994.

          12.    Defendant MaryAnne Morin (“Morin”) has been President of the Company since

February 2017 and a director of the Company since 2018.

          13.    Defendant Irwin Cohen (“Cohen”) has been a director of the Company since 2008.

          14.    Defendant Thomas L. Cole (“Cole”) has been a director of the Company since

2016.

          15.    Defendant Timothy Cost (“Cost”) has been a director of the Company since 2016.

          16.    Defendant Lisa Galanti (“Galanti”) has been a director of the Company since 2016.

          17.    Defendant Richard L. Sisisky (“Sisisky”) is lead director and has been a director of

the Company since 2003.

          18.    Defendant Burton M. Tansky (“Tansky”) has been a director of the Company since

2014.

          19.    Defendants identified in paragraphs 10-18 are referred to herein as the “Board” or

the “Individual Defendants.”

                                 OTHER RELEVANT ENTITIES

          20.    Kingswood is a middle market private equity firm with its principal executive

offices located at 11777 San Vicente Boulevard, Suite 650, Los Angeles California 90049. Its

primary business is the performance of investment management and advisory services.

          21.    Parent is a Delaware limited liability company formed by Kingswood Stratosphere

Investor, LLC, an affiliate of Kingswood.

          22.    Merger Sub is a Florida corporation and an indirect wholly-owned subsidiary of

Parent.



                                                 -4-
             Case 1:20-cv-02521 Document 1 Filed 03/24/20 Page 5 of 16



                               SUBSTANTIVE ALLEGATIONS

Background of the Company

       23.     Begun in the early 1900s as a single store in Greenville, Mississippi, Stein Mart

was organized in Mississippi in 1968 before merging into a Florida corporation in 1992. The

Company operated 287 stores in 30 states and an Ecommerce retail selling site as of February 2,

2019. It is a national specialty off-price retailer offering designer and name-brand fashion apparel,

home décor, accessories and shoes at everyday discount prices.            The Company’s fashion

assortment is driven primarily by seasonal fashion trends and a focus on name brand and designer

merchandise complemented by a select program of private label and proprietary/exclusive

merchandise.

       24.     On November 20, 2019, Stein Mart announced its third quarter 2019 financial

results. Operating loss for the quarter was $9.6 million for 2019 compared to an operating loss of

$13.1 million for 2018. Net loss for the third quarter was $12.1 million or $0.25 per diluted share

for 2019 compared to net loss of $16.3 million or $0.35 per diluted share for 2018. Defendant

Hawkins commented on the improved results, stating:

       We saw a marked improvement in our sales trend in the third quarter. Comparable
       sales improved 250 basis points from the first half of the year to essentially flat,
       driven by incremental sales from the launch of our Kids department and a double-
       digit increase in omni sales. Our new fall initiatives are gaining traction and will
       continue to have a positive impact on our performance in the fourth quarter.

The Proposed Transaction

       25.     On January 31, 2020, Stein Mart issued a press release announcing the Proposed

Transaction. The press release states, in relevant part:

       JACKSONVILLE, Fla., Jan. 31, 2020 (GLOBE NEWSWIRE) -- Stein Mart, Inc.
       (NASDAQ: SMRT) (“Stein Mart” or the “Company”) today announced it has
       entered into a definitive merger agreement under which an affiliate of Kingswood
       Capital Management, L.P. (“Kingswood”) will acquire all of the outstanding
       common stock of Stein Mart not already beneficially owned by affiliates of Jay



                                                -5-
             Case 1:20-cv-02521 Document 1 Filed 03/24/20 Page 6 of 16



       Stein, Stein Mart’s former CEO and current Chairman of the Board of Directors,
       and related investors for $0.90 per share in cash. Upon closing, Stein Mart will
       become a privately held company and Stein Mart common stock will no longer be
       listed or traded on any public stock market.

       The purchase price represents a premium of approximately 38% to Stein Mart’s
       closing stock price on January 30, 2020, the last trading day prior to this
       announcement.

       The transaction was unanimously approved by the Stein Mart Board of Directors
       (other than Mr. Stein), acting on the unanimous recommendation of a Special
       Committee of independent directors that was granted full authority to conduct a
       comprehensive strategic review and evaluate, and if warranted, negotiate an
       acquisition proposal.

       “The Special Committee and its advisors conducted a thorough and independent
       process to review the Company’s strategic alternatives and identify a transaction
       that would maximize shareholder value. We believe that this transaction is in the
       best interest of all Stein Mart stakeholders, including our many loyal employees,”
       said Richard L. Sisisky, Stein Mart Board member and Chairman of the Special
       Committee.

       The transaction will be financed by debt provided by Wells Fargo Bank, National
       Association and Pathlight Capital LP and by equity provided by affiliates of
       Kingswood. As part of the transaction, an entity managed by Jay Stein will
       contribute its equity and, following the closing of the merger, will indirectly own
       one-third of Stein Mart after the closing.

       The transaction, which is expected to close in the first half of calendar year 2020,
       is subject to approval by Stein Mart shareholders and the satisfaction of other
       customary closing conditions. The Stein Mart Board of Directors recommends that
       Stein Mart’s shareholders vote to adopt and approve the merger agreement.

       Stein Mart will file a Current Report on Form 8-K with the Securities and Exchange
       Commission (SEC), which will more fully describe the terms and conditions of the
       merger agreement and the proposed transaction.

Insiders’ Interests in the Proposed Transaction

       26.     Stein Mart insiders are the primary beneficiaries of the Proposed Transaction, not

the Company’s public stockholders. The Board and the Company’s executive officers are

conflicted because they will have secured unique benefits for themselves from the Proposed

Transaction not available to Plaintiff and the public stockholders of Stein Mart.




                                               -6-
             Case 1:20-cv-02521 Document 1 Filed 03/24/20 Page 7 of 16



       27.     Notably, Stein Mart insiders stand to reap substantial financial benefits for securing

the deal with Kingswood. Pursuant to the Merger Agreement, all outstanding options, restricted

stock units (“RSU”), and restricted stock awards will vest and convert into the right to receive the

Merger Consideration. The following tables summarize the value of the Company options and

RSUs that Company insiders stand to receive:




The Proxy Statement Contains Material Misstatements or Omissions

       28.     The defendants filed a materially incomplete and misleading Proxy Statement with

the SEC and disseminated it to Stein Mart’s stockholders. The Proxy Statement misrepresents or

omits material information that is necessary for the Company’s stockholders to make an informed

decision whether to vote in favor of the Proposed Transaction or seek appraisal.

       29.     Specifically, as set forth below, the Proxy Statement fails to provide Company

stockholders with material information or provides them with materially misleading information

concerning: (i) the Company’s financial projections and the data and inputs underlying the

financial valuation analyses that support the fairness opinion provided by the Special Committee’s

financial advisor, PJS; (ii) the background of the Proposed Transaction; and (iii) PJS’s and

Moelis’s potential conflicts of interest.

Material Omissions Concerning the Company’s Financial Projections and PJS’s Financial
Analyses




                                               -7-
             Case 1:20-cv-02521 Document 1 Filed 03/24/20 Page 8 of 16



       30.     The    Proxy   Statement     omits   material   information   regarding    Company

management’s financial projections.

       31.     For example, the Proxy Statement fails to disclose the following metrics over the

projection period: (i) margins for gross profit, adjusted EBITDA and adjusted EBIT; (ii)

comparable store sales, e-commerce and total comparable sales; (iii) growth rates for total revenue,

adjusted EBITDA and adjusted EBIT; and (iv) leverage and interest coverage ratios.

       32.     Additionally, the Proxy Statement omits material information regarding PJS’s

financial analyses.

       33.     The Proxy Statement describes PJS’s fairness opinion and the various valuation

analyses it performed in support of its opinion. However, the description of PJS’s fairness opinion

and analyses fails to include key inputs and assumptions underlying these analyses. Without this

information, as described below, Stein Mart’s public stockholders are unable to fully understand

these analyses and, thus, are unable to determine what weight, if any, to place on PJS’s fairness

opinion in determining whether to vote in favor of the Proposed Transaction or seek appraisal.

       34.     The Proxy Statement fails to disclose the Premiums Paid Analysis performed by

PJS and included in its fairness opinion.

       35.     With respect to PJS’s Illustrative Discounted Cash Flow Analysis based on the exit

multiple method, the Proxy Statement fails to disclose: (i) projected terminal year adjusted

EBITDA for the Company; (ii) the terminal values for the Company; (iii) quantification of the

inputs and assumptions underlying the discount rates ranging from 9.5% to 11.5%; (iv) Stein

Mart’s adjusted net debt; and (v) the fully diluted shares of Company common stock as of January

27, 2020.

       36.     With respect to PJS’s Illustrative Discounted Cash Flow Analysis based on the




                                               -8-
             Case 1:20-cv-02521 Document 1 Filed 03/24/20 Page 9 of 16



perpetuity growth method, the Proxy Statement fails to disclose: (i) the terminal year unlevered

free cash flow of the Company; (ii) the terminal values for the Company; (iii) quantification of the

inputs and assumptions underlying the discount rates ranging from 9.5% to 11.5%; (iv) Stein

Mart’s adjusted net debt; and (v) the fully diluted shares of Company common stock as of January

27, 2020.

       37.     With respect to PJS’s Selected Publicly Traded Companies Analysis and Selected

Precedent Transactions Analysis, the Proxy Statement fails to disclose the individual multiples

and financial metrics for each of the companies and transactions analyzed by PJS, respectively.

       38.     Without such undisclosed information, Stein Mart stockholders cannot evaluate for

themselves whether the financial analyses performed by PJS were based on reliable inputs and

assumptions or whether they were prepared with an eye toward ensuring that a positive fairness

opinion could be rendered in connection with the Proposed Transaction. In other words, full

disclosure of the omissions identified above is required in order to ensure that stockholders can

fully evaluate the extent to which PJS’s opinion and analyses should factor into their decision

whether to vote in favor of or against the Proposed Transaction or seek appraisal.

       39.     The omission of this material information renders the statements in the “Opinion of

PJ Solomon Securities, LLC” section of the Proxy Statement false and/or materially misleading in

contravention of the Exchange Act.

Material Omissions Concerning the Background of the Proposed Transaction

       40.     The Proxy Statement omits material information concerning the background

process leading to the Proposed Transaction.

       41.     For example, the Proxy Statement sets forth that Stein Mart executed non-

disclosure agreements with multiple interested parties including, five parties in January and




                                               -9-
             Case 1:20-cv-02521 Document 1 Filed 03/24/20 Page 10 of 16



February 2018, seven capital providers in March 2018, nine asset-backed credit facility providers

and two FILO term loan lenders in July 2018, and 16 parties in April 2019. See Proxy Statement

at 18-19, 21, 23. Yet, the Proxy Statement fails to disclose whether the non-disclosure agreements

executed by potential bidders include “don’t-ask, don’t-waive” (“DADW”) standstill provisions

that are presently precluding any of these parties from submitting a topping bid for the Company.

       42.     The failure to disclose the existence of DADW provisions, creates the false

impression that any of the potential buyers who entered into non-disclosure agreements could

make a superior proposal for the Company. If those non-disclosure agreements contain DADW

provisions, then those potential buyers can only make a superior proposal by (i) breaching the non-

disclosure agreement—since in order to make the superior proposal, they would have to ask for a

waiver, either directly or indirectly; or by (ii) being released from the agreement, which if action

has been done, is omitted from the Proxy Statement.

       43.     Any reasonable Stein Mart stockholder would deem the fact that the most likely

topping bidders for the Company may be precluded from making a topping bid for the Company

to significantly alter the total mix of information.

       44.     Moreover, the Proxy Statement also fails to disclose the Special Committee’s basis

for adding defendant Cost to the Special Committee in September 2019, five months after PJS

began contacting potential buyers in connection with the sale process and nearly two years after

the Special Committee’s formation.

       45.     The Proxy Statement also sets forth that Moelis, on behalf of defendant Stein, had

reached out to 30 potential equity partners regarding an acquisition of the Company, and that three

parties expressed serious interest in such an acquisition. See id. at 22. The Proxy Statement,

however, fails to disclose whether Kingswood was one of the three parties that expressed serious




                                                - 10 -
             Case 1:20-cv-02521 Document 1 Filed 03/24/20 Page 11 of 16



interest in an acquisition of the Company to Moelis and if so, any discussions and negotiations that

occurred between Moelis and Kingswood, including any proposals or indications of interest

Kingswood provided to Moelis regarding an acquisition of the Company.

       46.     The omission of this material information renders the statements in the

“Background of the Merger” section of the Proxy Statement false and/or materially misleading in

contravention of the Exchange Act.

Material Omissions Concerning PJS’s and Moelis’s Potential Conflicts of Interest

       47.     The Proxy Statement fails to disclose material information concerning the conflicts

of interest faced by PJS.

       48.     The Proxy Statement sets forth:

       Pursuant to a letter agreement dated January 26, 2018 (as amended), the Special
       Committee engaged PJS to act as its financial advisor in connection with the
       merger. The engagement letter between the Special Committee and PJS provides
       for a transaction fee that is estimated, based on the information available as of the
       date of announcement of the merger agreement, approximately $2.6 million, a
       substantial portion of which is contingent upon the closing of the merger and a
       portion of which was payable upon the delivery by PJS of its oral opinion, as of
       January 29, 2020, and its oral opinion, subsequently confirmed in writing, as of
       January 30. 2020. In addition, the Company has agreed to reimburse PJS for its
       expenses and to indemnify PJS against certain liabilities arising out of its
       engagement by the Special Committee. PJS has not during the two years prior to
       the date of its opinion provided any financial advisory services to the Company,
       Parent, the Rollover Investor, Kingswood Capital, Jay Stein, or their respective
       affiliates or, in the case of Kingswood Capital, portfolio companies for which PJS
       received payment, in each case, other than serving as financial advisor to the
       Special Committee in connection with the refinancing of the Company’s asset-
       backed loan facility in September 2018 and other than having delivered an oral
       opinion on January 29, 2020 to the Special Committee as to the fairness to the
       shareholders (other than Parent, the Rollover Investor and their respective
       affiliates) from a financial point of view of the consideration to be paid to such
       shareholders pursuant to the merger agreement.

Id. at 48 (emphasis added). The Proxy Statement, however, fails to specify the amount of PJS’s

fee that is contingent upon closing of the Proposed Transaction and the compensation PJS received




                                               - 11 -
             Case 1:20-cv-02521 Document 1 Filed 03/24/20 Page 12 of 16



for serving as financial advisor to the Special Committee in connection with the refinancing of the

Company’s asset-backed loan facility in September 2018.

       49.     Moreover, the Proxy Statement fails to disclose whether Moelis has provided any

services for the Company, Board, and/or Special Committee in the past two years, and if so, the

compensation Moelis received in connection with such services.

       50.     The omission of this material information renders the statements in the “Opinion of

PJ Solomon Securities, LLC” and “Background of the Merger” sections of the Proxy Statement

false and/or materially misleading in contravention of the Exchange Act.

       51.     The Individual Defendants were aware of their duty to disclose the above-

referenced omitted information and acted negligently (if not deliberately) in failing to include this

information in the Proxy Statement. Absent disclosure of the foregoing material information prior

to the stockholder vote on the Proposed Transaction, Plaintiff and the other stockholders of Stein

Mart will be unable to make an informed voting or appraisal decision in connection with the

Proposed Transaction and are thus threatened with irreparable harm warranting the injunctive

relief sought herein.

                                     CLAIMS FOR RELIEF

                                              COUNT I

             Claims Against All Defendants for Violations of Section 14(a) of the
                  Exchange Act and Rule 14a-9 Promulgated Thereunder

       52.     Plaintiff repeats all previous allegations as if set forth in full.

       53.     During the relevant period, defendants disseminated the false and misleading Proxy

Statement specified above, which failed to disclose material facts necessary to make the

statements, in light of the circumstances under which they were made, not misleading in violation

of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.




                                                 - 12 -
             Case 1:20-cv-02521 Document 1 Filed 03/24/20 Page 13 of 16



       54.     By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Proxy Statement. The Proxy

Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented

and/or omitted material facts, including material information about the Company’s financial

projections and the data and inputs underlying the financial valuation analyses that support the

fairness opinion provided by the Special Committee’s financial advisor, PJS, the sale process

leading to the Proposed Transaction, and PJS’s and Moelis’ potential conflicts of interest. The

defendants were at least negligent in filing the Proxy Statement with these materially false and

misleading statements.

       55.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder would consider them important in deciding how to vote

on the Proposed Transaction.

       56.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       57.     Because of the false and misleading statements in the Proxy Statement, Plaintiff is

threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive

relief is appropriate to ensure defendants’ misconduct is corrected.

                                             COUNT II

                 Claims Against the Individual Defendants for Violations of
                            Section 20(a) of the Exchange Act

       58.     Plaintiff repeats all previous allegations as if set forth in full.

       59.     The Individual Defendants acted as controlling persons of Stein Mart within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Stein Mart, and participation in and/or awareness of the Company’s




                                                 - 13 -
             Case 1:20-cv-02521 Document 1 Filed 03/24/20 Page 14 of 16



operations and/or intimate knowledge of the false statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       60.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       61.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of the Proxy Statement.

       62.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that

they reviewed and considered—descriptions the Company directors had input into.

       63.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       64.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-

9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their




                                                - 14 -
            Case 1:20-cv-02521 Document 1 Filed 03/24/20 Page 15 of 16



positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, Stein Mart’s stockholders

will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor on behalf of Stein Mart, and against defendants, as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

               concert with them from proceeding with, consummating, or closing the Proposed

               Transaction and any vote on the Proposed Transaction, unless and until defendants

               disclose and disseminate the material information identified above to Stein Mart

               stockholders;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

               setting it aside or awarding rescissory damages to Plaintiff;

       C.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,

               as well as SEC Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

               Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.




                                                - 15 -
            Case 1:20-cv-02521 Document 1 Filed 03/24/20 Page 16 of 16



                                     JURY DEMAND

Plaintiff demands a trial by jury.
 Dated: March 24, 2020                           WEISSLAW LLP

                                           By
                                                 Richard A. Acocelli
                                                 1500 Broadway, 16th Floor
                                                 New York, New York 10036
                                                 Telephone: (212) 682-3025
                                                 Facsimile: (212) 682-3010
                                                 Email: racocelli@weisslawllp.com

                                                 Attorneys for Plaintiff




                                        - 16 -
